PER CURIAM
Defendant appeals his conviction for assault in the fourth degree, ORS 163,160, contending that the trial court erred in denying his motion for a judgment of acquittal and in not specifying in the sentencing order the amount of restitution and court-appointed attorney fees that he is required to pay as a condition of suspending imposition of sentence.
The evidence was sufficient to find defendant guilty beyond a reasonable doubt. Accordingly, his conviction is affirmed.
The state concedes that defendant is correct in stating that the court erred in not specifying the amount of restitution and attorney' fees that he is required to pay. Accordingly, we remand for resentencing.
Conviction affirmed; remanded for resentencing.